Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment, effective as of June 10, 2012, is made by and between IntegraMed
America, Inc., a Delaware corporation (the “Company”) and Jay Higham (the
“Employee”).

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, dated October 10, 2005 (the “Employment Agreement”), to set forth the
terms and conditions of the Employee’s employment by the Company; and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

     1.     Addition of Certain Payment Reductions. Article III of the
Employment Agreement is amended by the addition of the following new Section
3.14:

3.14     Certain Payment Reductions.

(a) Notwithstanding anything to the contrary in this Agreement, in the event
that the Company determines that any payments or distributions by the Company,
or any person or entity affiliated with the Company, to or for the Employee’s
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement, any option agreement, restricted stock award agreement
or otherwise) (collectively, the “Payments”) would, but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), or the Employee would incur any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then such Payments shall be reduced (but not below zero) by the
amount, if any, necessary to prevent any part of the Payments from being treated
as a “parachute payment” within the meaning of Section 280G(b)(2) of the Code.

(b) The Company will reduce or eliminate the total Payments in the following
order: (i) by reducing or eliminating the portion of the Payments that are
payable in cash and (ii) by reducing or eliminating the non-cash portion of the
Payments, in each case, in reverse chronological order beginning with payments
or benefits under the most recently dated agreement, arrangement or award.

     2.     Continuation of Employment Agreement. As amended hereby, the
Employment Agreement shall continue to be in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the effective
date of this Amendment all references in the Employment Agreement to “this
Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import referring
to the Employment Agreement shall mean the Employment Agreement as amended by
this Amendment.

 

 

     3.     Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without giving effect to the conflicts of laws
provisions thereof.

     4.     Severability. Whenever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law as of the effective date of this Amendment but if any provision
in this Amendment is held to be invalid, illegal or unenforceable under any
applicable law or rule, the validity, legality and enforceability of the other
provisions of this Amendment will not be affected or impaired thereby and if
this Amendment is not held to be effective as of its effective date under any
applicable law or rule, it shall be effective as of the earliest permissible
date after its effective date under such law or rule.

     5.     Counterparts. This Amendment may be executed in counterparts with
the same force and effect as if each of the signatories had executed the same
instrument.

IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Employment Agreement effective as of the date first written above.

EMPLOYEE:

 

 


          /s/ Jay Higham          
Jay Higham

 

COMPANY:

 

IntegraMed America, Inc.

 

By:      /s/ Timothy P. Sheehan            

Name:      Timothy P. Sheehan            

Its:            SVP & CFO                     

 

 



-2-

